       Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 1 of 21 Page ID #:1



               1 RYANM. LAPINE, ESQ. (Cal. BarNo. 239316)
                   rlapine(a)rms law. com
               2 JOSHUA H. HERR, ESQ. (Cal. Bar No. 301775)
                   jherr(a)rmslaw. com
               3 ROSENFELD, MEYER & SUSMAN LLP
                 232 North Canon Drive
               4 Beverly Hills, California 90210-5302
                 Telephone: (310) 858-7700
               5 FacsImile: (310) 860-2430
               6 Attorneys for Plaintiffs
                 NANO FOUNDATION, LTD. and
               7 COLIN LeMAHIEU

               8                              UNITED STATES DISTRICT COURT
               9                            CENTRAL DISTRICT OF CALIFORNIA
              10
              11 NANO FOUNDATION, LTD., a New                Case No.
                 York non-j?rofitcorporation; and
              12 COLIN LeMAHIEU, an inaividual,              COMPLAINT FOR:
              13                     Plaintiffs,             (1)   DEFAMATION;

              14               vs.                           (2)   TRADE LIBEL;
              15 DAVID C. SILVER, an individual.             (3)   INTENTIONAL
                                                                   INTERFERENCE WITH
              16                     Defendants.                   PROSPECTIVE ECONOMIC
                                                                   ADVANTAGE
              17
                                                             DEMAND FOR JURY TRIAL
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                              COMPLAINT
                   519982.01
        Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 2 of 21 Page ID #:2



               1               Plaintiffs Nano Foundation, Ltd. and Colin LeMahieu complain and allege as
               2 follows:
               3               1.    This lawsuit results from statements Defendant David C. Silver made
               4 during a panel speech at any industry convention, the Blockchain Law Summit, in
               5 Los Angeles, California on May 24, 2018, statements now published for public
               6 access on Y ouTube.
               7               2.    Opening his remarks by raving that "there is a ton of fraud in the space
               8 right now", Mr. Silver made inflammatory, false statements about PlaintiffNano
               9 Foundation, Ltd. ("Nano Foundation") and its chief executive officer, Plaintiff Colin
              10 LeMahieu, to an audience of their industry peers. Among those statements, Mr.
              11 Silver falsely stated that Mr. LeMahieu committed crimes and he made a series of
              12 false statements regarding Mr. LeMahieu's marital divorce. Mr. Silver's false
              13 statements have gravely damaged Nano Foundation and Mr. LeMahieu, have caused
              14 Mr. LeMahieu shame and embarrassment, and have harmed Nano Foundation's
              15 reputation and Mr. LeMahieu's reputation within their industry and among their
              16 peers.
              17                                          THE PARTIES
              18               3.   Nano Foundation is a non-profit corporation, organized under the laws
              19 of and in good standing with the State of New York. Its principal place of business
              20 is located in Brooklyn, New York. It is, thus, a citizen of New York. Its subsidiary,
              21 NanoLabs, Inc., a non-profit corporation organized under the laws of and in good
              22 standing with the State of Delaware, has its principal place of business in Delaware.
              23 It is, thus, a citizen of Delaware.
              24               4.   Mr. LeMahieu is Nano Foundations' founder and chief executive. He is
              25 a permanent resident and citizen of Texas.
              26               5.   Mr. LeMahieu is a private citizen and not in any way a public figure.
              27               6.    Mr. Silver is an individual who, on information and belief, resides in or
              28 around Broward County, Florida and is a citizen of Florida.
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                         COMPLAINT
                   519982.01                                      2
        Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 3 of 21 Page ID #:3



               1                                          JURISDICTION
               2               7.    This Court has jurisdiction over the subject matter of this action
               3 pursuant to 28 U.S.C. § 1332. The matter in controversy exceeds $75,000,
               4 exclusive of costs. Nano Foundation is a resident of New York, its subsidiary is a
               5 resident of Delaware, Mr. LeMahieu is a resident of Texas, and Mr. Silver, on
               6 information and belief, is a resident of Florida.
               7               8.    This Court has personal jurisdiction over Mr. Silver. He travelled to
               8 this forum and made the defamatory statements at issue in this matter in Los
               9 Angeles, California.
              10                                              VENUE
              11               9.    Venue in the United States District Court for the Central District of
              12 California is proper pursuant to 28 USC § 1391(b)(2). The events giving rise to the
              13 claim - Mr. Silver's false and defamatory statements - took place in Los Angeles,
              14 California.
              15               10.   This is the most convenient forum in which to adjudicate this matter.
              16 The statements at issue were witnessed by a room full of people in Los Angeles,
              17 California. While undoubtedly some of those witnesses may have travelled to
              18 attend this industry conference, on information and belief, the largest constellation
              19 of witnesses, including the event producers, reside in or near this district.
              20    BLOCKCHAIN, CYRPTOCURRENCY, NANO, AND THE BLOCKCHAIN
              21                                          LAW SUMMIT
              22                           Cryptocurrency and Blockchain Fundamentals
              23               11.   To quote the MIT Technology Review, a blockchain is a "mathematical
              24 structure for storing data in a way that is nearly impossible to fake."
              25               12.   Cryptocurrency, meanwhile, is a medium of exchange, just as the
              26 United States Dollar or the Mexican Peso are mediums of exchange. Only unlike
              27 traditional forms of currency, it is created and stored electronically in a blockchain.
              28 It is a substitute for traditional cash devices. When used with cryptocurrency, a
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      3
       Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 4 of 21 Page ID #:4



               1 blockchain, to again quote the MIT Technology Review, "makes it virtually
               2 impossible for someone to spend the same [cryptocurrency] twice, solving a
               3 problem that had hindered previous attempts to create digital cash." In layman's
               4 terms, blockchains are the math that power cryptocurrency and allow it to exist.
               5               13.   Though blockchains have many potential applications, such as allowing
               6 for voting in elections via smartphones or computers, maintaining records of title for
               7 land, and creating records of disease diagnosis to control epidemics, at present they
               8 are most closely tied to and are used overwhelmingly in the cryptocurrency industry.
               9
              10     The Blockchain Summit Gathered The Major Players in the Cryptocurrency Space
              11                                            in Los Angeles
              12               14.   The Blockchain Law Summit 2018 (the "Blockchain Summit") took
              13 place on May 24,2018 in Los Angeles, California. Its stated intent was "connecting
              14 leading blockchain legal experts with the most promising blockchain startups and
              15 investors." Given that at present blockchains are overwhelmingly utilized in the
              16 cryptocurrency industry, the Blockchain Summit gathered cryptocurrency startups,
              17 investors, collectors, scholars, and journalists for a day of presentations and
              18 networking.
              19
              20                            Cryptocurrency, ICOs, and How It Operates
              21               15.   Cryptocurrency differs from internet coin offerings, commonly known
              22 by the acronym ICOs.
              23               16.   An ICO is a token given out as security in exchange for capital. It is
              24 cash backed. In industry parliance, an ICO is "not a real coin".
              25               17.   ICO issuers profit if the market rate for their tokens exceed their initial
              26 capital backing.
              27               18.   Cryptocurrency, on the other hand, is released as computer code and
              28 mined by users from an internet site or application, called a faucet, that distributes it.
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                           COMPLAINT
                   519982.01                                       4
       Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 5 of 21 Page ID #:5



               1               19.   Cryptocurrency creators do not release their coins for profit, nor can
               2 they profit from releasing them into commerce. They are not distributed in
               3 exchange for money.
               4               20.   A particular cryptocurrency obtains value if and only if users view it as
               5 a reliable and trustworthy tool to facilitate electronic exchanges of goods and
               6 servIces.
               7               21.   As demand for particular units of cryptocurrency increases, it gains
               8 value. That value eventually fluctuates as a product of the particular level of
               9 demand verse the cryptocurrecy's finite supply in the market. In this way,
              10 cryptocurrency, though not released for a profit and not cash backed, becomes an
              11 electronic commodity with a known value that can be and is used in place of cash.
              12               22.   As a very basic economic principal, anything that positively or
              13 negatively impacts a particular cryptocurrency's reputation for trustworthiness or
              14 reliability affects its market value greatly by altering demand.
              15               23.   Cryptocurrency is traded on exchanges. An exchange is a business that
              16 allows customers to purchase and sell cryptocurrency for other assets, including
              17 conventional money.
              18               24.   Certain business, like a hotel or a pizzeria or a video game store, for
              19 example, may accept a particular cryptocurrency instead of conventional money for
              20 the goods or services they offer. Those types of transactions occur outside of
              21 exchanges and mimic cash transactions.
              22
              23                           Nano Foundation, Nano, and Colin LeMahieu
              24               25.   Mr. LeMahieu created a next-generation cryptocurrency called
              25 RaiBlocks. It allows for nearly instantaneous transactions and carries with it no fees.
              26 It utilizes block-lattice technology to decentralize processing without sacrificing
              27 security. (In layman's terms, at present, it is the Cadillac of cryptocurrency.) On
              28 January 31, 2018, the periodical Medium declared that it "is objectively the best
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                       5
      Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 6 of 21 Page ID #:6



              1 pure cryptocurrency". It wrote" [o]f the pure cryptocurrencies (coins like Bitcoin,
              2 Bitcoin Cash and Litecoin that operate solely as currencies) it has no equal."
              3               26.   Mr. LeMahieu did not profit from the creation ofRaiBlocks.
              4 RaiBlocks are cryptocurrency, not ICOs. He did retain a small amount of RaiBlocks
              5 on their creation, which he used to create a developer fund. To the extent that
              6 RaiBlocks gained value due to market demand, that fund was to be and is used to
              7 service RaiBlocks, to keep them operational, and to improve their protocol.
              8               27.   Those retained RaiBlocks are periodically transferred to NanoLabs,
              9 Inc., a not for profit corporation. They, by their very nature, do not generate profits.
             10 NanoLabs, Inc. exists to service the cryptocurrency and to incubate further
             11 development and innovation in the space.
             12               28.   In January of2018, the name RaiBlocks was changed to Nano. Within
             13 the blockchain and crytocurrency industries and communities, Nano is known to
             14 refer to both the crytocurrency, itself, and to Nano Foundation and its subsidiary.
             15 For purposes of simplicity, Nano is used in this complaint to refer to the
             16 cryptocurrency currently known as Nano, formerly known as RaiBlocks.
             17
             18          Nano is Traded on Cryptopia and Then on BitGrail Where a Hack Occurred
             19               29.   For a while, Nano was traded on an exchange based in New Zealand
             20 called Cryptopia. The periodical Medium describes Cryptopia as follows:
             21 "Cryptopia is a decent, middle-of-the-road exchange that coins often build up steam
             22 on before heading off to bigger and better exchanges."
             23               30.   Though released as a cryptocurrency and not an ICO, due to its
             24 reliability and characteristics, enough demand existed for Nano that consumers
             25 exchanged it, with an assigned market-demand driven monetary value on Cryptopia.
             26               31.   Cryptopia is in no way related to Nano. It is an independent exchange.
             27               32.   Certain individuals who came to possess Nano coins, unrelated to Nano
             28 Foundation or Mr. LeMahieu, issued death threats to the Cryptopia management
LAWQFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                       COMPLAINT
                  519982.01                                     6
      Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 7 of 21 Page ID #:7



              1 team when certain transactions were not processed due to being below the
              2 exchange's minimum deposit threshold. (Individuals can own a fraction of a
              3 particular cryptocurrency coin, just like you can own a fraction of a United States
              4 dollar in the form of a nickel or a dime. The Cryptopia exchange did not accept
              5 fractional transactions ofless than 0.0005 Nanos.)
              6               33.   In response to these death threats made by third-party owners ofNano
              7 coins, Cryptopia removed N ano from its exchange.
              8               34.   In Italy, an individual named Francesco Firano opened a new
              9 cryptocurrency exchange called BitGrail. Mr. Firano had and has no relationship to
             10 Nano Foundation or to Mr. LeMahieu.
             11               35.   Mr. Firano vetted Nano, evidently agreed with the periodical Medium
             12 that Nano "is objectively the best pure cryptocurrency", and enabled it to be
             13 exchanged on BitGrail.
             14               36.   A third-party hacker or group of hackers unrelated in any way to Nano
             15 Foundation, to Mr. LeMahieu, or to, on information and belief, Mr. Firano and
             16 BitGrail, hacked BitGrail and stole $150,000,000 in Nano coins.
             17               37.   Unsure of how to handle this development, BitGrail and Mr. Firano
             18 were not initially transparent. They froze user accounts and requested verifications
             19 for transactions, among other actions, before announcing the hack.
             20               38.   Upon learning of the hack, Nano Foundation immediately reported it to
             21 the Federal Bureau of Investigation. It and Mr. LeMahieu, though they had nothing
             22 to do with the hack, did not profit from it, and were not in any way the cause of it,
             23 have taken all steps within their power to assist law enforcement in attempting to
             24 remedy the hack.
             25               39.   Nano is now traded and continues to be traded on dozens of exchanges.
             26 Additional new exchanges, included ones dedicated solely to Nano, have begun to
             27 appear given the coin's sterling reputation.
             28
LAWQFFJCES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                      COMPLAINT
                  519982.01                                     7
        Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 8 of 21 Page ID #:8



               1         DEFENDANT DAVID C. SILVER MAKES A SERIES OF DAMAGING
               2               FALSE STATEMENTS ABOUT NANO FOUNDATION AND MR.
               3     LEMAHIEU IN A PANEL SPEECH AT THE BLOCKCHAIN SUMMIT TO
               4                                    THEIR INDUSTRY PEERS
               5               40.   Defendant David C. Silver presented at the Blockchain Summit at 5 :25
               6 p.m. He gave a twenty minute speech, followed by a five minute question and
               7 answer session. He was the only presenter at the Blockchain Summit during this
               8 time. His presentation was entitled "Cryptocurrency, Blockchain and US Litigation
               9 - Yesterday, Today and Tomorrow".
              10               41.   In attendance for this presentation were Nano Foundation's and Mr.
              11 LeMahieu's industry peers, investors in cryptocurrency, and press who report on the
              12 industry.
              13                                The Defamatory Statements at Issue
              14                                DEFAMATORY STATEMENT #1
              15               42.   During his presentation, Mr. Silver stated "Nano is not really a real coin,
              16 they claim to be a real coin but what they couldn't get, uh, any recognition in the
              17 United States Coinbase, Kraken, Poloniex, Bitfinex, Gemini, no one was willing to
              18 put them on their exchange. Why? Cause [sic] they were an alternative coin and
              19 they weren't really a real coin."
              20               43.   Mr. Silver's statement was false.
              21               44.   Nano is a pure cryptocurrency, not an ICO or some other form of
              22 alternative coin. Several entities put Nano on their exchanges, including but not
              23 limited to Cryptopia, BitGrail, and KuCoin. Other exchanges were created solely
              24 for the purpose of listing and trading Nano. Binance, the largest cryptocurrency
              25 exchange, lists Nano. The European company CoinGate integrated Nano into their
              26 online cryptocurrency payment system allowing Nano to be used to purchase goods
              27 on websites that use Coin Gate as a payment provider. WireX, a European
              28 cryptocurrency debit card issuer, accepts Nano to fund their debit cards.
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                       8
        Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 9 of 21 Page ID #:9



               1
               2                                DEFAMATORY STATEMENT #2
               3               45.   Mr. Silver then launched into a litany of further false statements,
               4 included among them the false statement that Plaintiffs committed a crime. Mr.
               5 Silver said of the Plaintiffs: "They tell their customers 'if you really believe in
               6 Nano ..... go to this small exchange in Italy that we don't know anybody and we
               7 have nothing to do but we completely vouch for him and he's running a legitimate
               8 exchange', we're gonna [sic] give him the Nano, he's gonna [sic] give us money
               9 every time he sells a Nano, he's gonna [sic] take half and we're gonna take half,
              10 we're gonna [sic] get rich and then one day there's gonna [sic] be an exit scam and
              11 then you're gonna [sic] be out $150 million."
              12               46.   None of these statements were true.
              13               47.   Neither Nano, nor any of its executives or team members ever stated to
              14 owners ofNano coins or to consumers or to anyone "if you really believe in
              15 Nano ..... go to this small exchange in Italy that we don't know anybody and we
              16 have nothing to do but we completely vouch for him and he's running a legitimate
              17 exchange". They never made these exact statements, nor did they ever make
              18 statements to this general effect.
              19               48.   Neither Nano nor any of its executives received any money as a result
              20 of consumers trading Nano they owned on the BitGrail exchange or elsewhere.
              21 Nano is a cryptocurrency, not an rco.
              22               49.   Further, neither Nano Foundation nor Mr. LeMahieu gave Mr. Firano
              23 or BitGrail any Nano coins. Third-party owners of the coins traded them on this
              24 exchange.
              25               50.   Neither Nano Foundation nor its executives "got rich" - or obtained
              26 any money at all - by virtue of private third-party consumers buying and selling
              27 their own Nano on BitGrail.
              28
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      9
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 10 of 21 Page ID #:10



               1               51.   Nano did not participate in any criminal activity, much less an "exit
               2 scam" as Mr. Silver alleges. As the audience at the Blockchain Summit would be
               3 well aware, in cryptocurrency development, an "exit scam" occurs when the owners
               4 of a purported cryptocurrency company intentionally create a coin using faulty
               5 technology. They artificially cause a price increase by making false promises or
               6 representations. They then sell all or substantially all of their holdings for top
               7 dollar. They then leave the cryptocurrency unsupported and disappear when it fails
               8 due to inadequate technology. None of that occurred with Nano Foundation and its
               9 developers. The development fund contains over 50% of its initial amount and
              10 continues to fund development operations. The remaining funds have been used to
              11 pay employees for service and development of the cryptocurrency. The Nano is not
              12 defective. Its founders and developers have not left the market or otherwise
              13 disappeared from contact. Instead, the development team has doubled in size in the
              14 past year.
              15               52.   Mr. Silver's statements to a convention full of their industry peers and
              16 colleagues that the Nano Foundation and its developers profited from or were
              17 capitalized by the third-party hack of BitGrail, that they engaged in a criminal "exit
              18 scam", and that they caused that hack by engaging in a criminal "exit scam", were
              19 all false, were highly inflammatory, and have greatly damaged their reputations,
              20 have caused Mr. LeMahieu emotional distress, and have caused Mr. LeMahieu
              21 considerable shame.
              22
              23                                DEFAMATORY STATEMENT #3
              24               53.   Mr. Silver went on to say "When [the Nano developers] were asked to
              25 fix the problem and fork it [sic], their response was 'it's against our ethos.' ... I don't
              26 care where [sic] your ethos is, you live in the United states of America, there are
              27 laws here, those laws will be followed. We are now in Federal Court. When they
              28 tell the judge 'well, we don't wanna [sic] give back the money' a Federal Court
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      10
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 11 of 21 Page ID #:11



               1 judge is gonna say 'well if you wanna [sic] stay here and you don't wanna [sic] go to
               2 jail, you're gonna [sic] give back the money'."
               3               54.   Mr. Silver's statements were not truthful.
               4               55.   The Nano developers and executives, Mr. LeMahieu among them,
               5 never stated or implied that it was against their ethos to address and/or fix to the
               6 extent they can the third-party BitGrail hack. Instead, when they learned of it, they
               7 immediately reported it to the Federal Bureau of Investigation. They have assisted
               8 law enforcement in its efforts to investigate this third-party criminal act.
               9               56.   The Nano developers and executives, Mr. LeMahieu among them,
              10 cannot and did not say "we do not wanna [sic] give the money back" to a Federal
              11 Judge or to anyone else, as contrary to Mr. Silver's false statements, they did not
              12 receive any funds from the sale ofNano on BitGrail, they certainly did not obtain
              13 any of the Nano stolen from BitGrail, and they certainly did not profit from a third-
              14 party stealing Nano from BitGrail.
              15               57.   Mr. Silver's statement that Mr. LeMahieu and the other Nano
              16 developers face the prospect of a jail sentence in a current Federal action is both
              17 categorically false and highly inflammatory. Mr. LeMahieu and the other Nano
              18 developers are not even the target of a criminal inquiry, much less in Federal court
              19 on criminal charges. They are parties to a civil action that seeks monetary damages
              20 against them for the third-party hack of BitGrail. Mr. Silver's false statement to a
              21 convention full of their industry peers and colleagues that they face the prospect of
              22 incarceration in Federal court related to the BitGrail hack - that they committed a
              23 crime - has greatly damaged their reputations, has affected their professional
              24 prospects, has caused them emotional distress, and has caused them considerable
              25 shame.
              26
              27
              28
LAW OFFICES

ROSENFELD.
 MEYER &
SUSMAN LLP                                                                        COMPLAINT
                   519982.01                                      11
     Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 12 of 21 Page ID #:12



               1                                DEFAMATORY STATEMENT #4
               2               58.   Mr. Silver continued "Uhhhhh Nano, the CEO and the head guy at
               3 Nano who holds 90% of the Nano at like $15 it was worth $1.4 billion, I think it's
               4 down to like $4, so I think it's only worth like $400,000,000 now. Uhhh, he got
               5 divorced from his wife last year. He decided that he was ready. He deserved better
               6 because he was now rich. She took all the money. And then, the financial affidavit,
               7 she, they, argued about how much the Nano was worth and what the Nano was. But
               8 I will tell you this: he said it had value and he said that he believed it was going up
               9 and he believed it was a security cause [sic] he put it on his security side of the
              10 affidavit. "
              11               59.   Mr. Silver's statements were not truthful.
              12               60.   Mr. LeMahieu does not own 90% of the Nano coins in circulation. He
              13 owns less than 2% of the Nano in circulation.
              14               61.   Mr. LeMahieu did not divorce his wife because he was rich. In fact, at
              15 the time of their divorce, Nano lacked any value at all and was not traded on any
              16 exchange.
              17               62.   The Nano was not discussed in any financial affidavit in their divorce.
              18 Mr. Silver's claims to the contrary are false.
              19               63.   It was not listed anywhere in any affidavits, much less on the "security
              20 side" of the affidavit.
              21               64.   Mr. LeMahieu did not say that the Nano had value in his divorce filings.
              22 At the time, it did not.
              23               65.   Mr. LeMahieu did not say that he believed the Nano was going up in
              24 his divorce filings. At the time of his divorce, he did not believe that, nor did he
              25 have any reason to believe that. It was not even on an exchange, yet.
              26               66.   Mr. LeMahieu did not say that it was a security. It is a cryptocurrency,
              27 not an ICO.
              28
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                         COMPLAINT
                   519982.01                                      12
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 13 of 21 Page ID #:13



               1               67.   Mr. Silver's false statements regarding Mr. LeMahieu's divorce to a
               2 convention full of his industry peers and colleagues have caused him considerable
               3 emotional distress, have greatly damaged his reputation, and have caused him
               4 considerable shame.
               5
               6                                          FIRST CLAIM
               7                       Defamation Per Se - By Plaintiff Conor LeMahieu
               8                                       (Against Defandants)
               9               68.   Plaintiffs re-allege and incorporate paragraphs 1-67 of the Complaint as
              10 if fully stated herein.
              11               69.   Mr. LeMahieu is a private citizen. He is the chief developer and chief
              12 executive ofNano Foundation, a widely known fact to people within his industry.
              13 The Blockchain Convention was attended by Mr. LeMahieu's industry peers and
              14 colleagues.
              15               70.   Mr. Silver in a presentation at that convention stated of Mr. LeMahieu
              16 and his colleague at the Nano Foundation: "They tell their customers 'if you really
              17 believe in Nano ..... go to this small exchange in Italy that we don't know anybody
              18 and we have nothing to do but we completely vouch for him and he's running a
              19 legitimate exchange', we're gonna [sic] give him the Nano, he's gonna [sic] give us
              20 money every time he sells a Nano, he's gonna [sic] take half and we're gonna take
              21 half, we're gonna [sic] get rich and then one day there's gonna [sic] be an exit scam
              22 and then you're gonna [sic] be out $150 million."
              23               71.   The audience would reasonably understand this to mean that Mr.
              24 LeMahieu had committed a crime, fraudulently profiting from and causing a
              25 $150,000,000 hack. Further, they would understand that he had committed a second
              26 crime, an exit scam detailed more fully herein in Paragraph 52.
              27               72.   Mr. Silver further stated: "When [the Nano developers] were asked to
              28 fix the problem and fork it [sic], their response was 'it's against our ethos.' ... I don't
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                        COMPLAINT
                   519982.01                                     13
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 14 of 21 Page ID #:14



               1 care where [sic] your ethos is, you live in the United states of America, there are
               2 laws here, those laws will be followed. We are now in Federal Court. When they
               3 tell the judge 'well, we don't wanna [sic] give back the money' a Federal Court
               4 judge is gonna say 'well if you wanna [sic] stay here and you don't wanna [sic] go to
               5 jail, you're gonna [sic] give back the money'."
               6               73.   Mr. Silver's statement that Mr. LeMahieu and the other Nano
               7 developers received anything of value from the BitGrail hack and face the prospect
               8 of a j ail sentence in a current Federal action as a result of that hack is both
               9 categorically false and highly inflammatory. Mr. LeMahieu and the other Nano
              10 developers are not even the target of a criminal inquiry, much less in Federal court
              11 on criminal charges. They are parties to a civil action that seeks monetary damages
              12 against them for the third-party hack of BitGrail. Mr. Silver's false statement to a
              13 convention full of their industry peers and colleagues that they face the prospect of
              14 incarceration in Federal court related to the BitGrail hack would cause his audience
              15 to believe that Mr. LeMahieu had committed a crime and was in Court on a Federal
              16 criminal indictment.
              17               74.   None of Mr. Silver's statements were true.
              18               75.   Mr. Silver failed to use any care, much less reasonable care to
              19 determine the truth or falsity of the statements he made. Mr. Silver's statements lack
              20 a basis in fact and have no evidentiary support.
              21               76.   Mr. Silver's false statements have caused Mr. LeMahieu significant
              22 emotional distress, have greatly damaged his reputation, and have caused him
              23 considerable shame, damaging him in an amount to be proven at trial, but that in any
              24 event exceeds the $75,000 jurisdictional limits.
              25               77.   As these statements were made to a convention full of Mr. LeMahieu's
              26 industry peers and colleagues, he has suffered considerable harm to his professional
              27 reputation, damaging him in an amount to be proven at trial, but that in any event
              28 exceeds jurisdictional limits.
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                         COMPLAINT
                   519982.01                                      14
     Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 15 of 21 Page ID #:15



               1               78.   Mr. Silver's statements were malicious and vindictive such that punitive
               2 damages should be issued against him.
               3
               4                                         SECOND CLAIM
               5                      Defamation Per Quod - By Plaintiff Conor LeMahieu
               6                                       (Against Defandants)
               7               79.   Plaintiffs re-allege and incorporate paragraphs 1-78 of the Complaint as
               8 if fully stated herein.
               9               80.   Mr. LeMahieu is a private citizen. He is the chief developer and chief
              10 executive ofNano Foundation, a widely known fact to people within his industry.
              11 The Blockchain Convention was attended by Mr. LeMahieu's industry peers and
              12 colleagues.
              13               81.   Mr. Silver made the following statements about Mr. LeMahieu in a
              14 panel speech at the Blockchain Convention:
              15                     A.    "They tell their customers 'if you really believe in Nano ..... go to
              16 this small exchange in Italy that we don't know anybody and we have nothing to do
              17 but we completely vouch for him and he's running a legitimate exchange', we're
              18 gonna [sic] give him the Nano, he's gonna [sic] give us money every time he sells a
              19 Nano, he's gonna [sic] take half and we're gonna take half, we're gonna [sic] get
              20 rich and then one day there's gonna [sic] be an exit scam and then you're gonna [sic]
              21 be out $150 million."
              22                     B.    "When [the Nano developers] were asked to fix the problem and
              23 fork it [sic], their response was 'it's against our ethos.' ... I don't care where [sic]
              24 your ethos is, you live in the United states of America, there are laws here, those
              25 laws will be followed. We are now in Federal Court. When they tell the judge 'well,
              26 we don't wanna [sic] give back the money' a Federal Court judge is gonna say 'well
              27 if you wanna [sic] stay here and you don't wanna [sic] go to jail, you're gonna [sic]
              28 give back the money'. "
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      15
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 16 of 21 Page ID #:16



               1                     C.    "Uhhhhh Nano, the CEO and the head guy at Nano who holds
               2 90% of the Nano at like $15 it was worth $1.4 billion, I think it's down to like $4, so
               3 I think it's only worth like $400,000,000 now. Uhhh, he got divorced from his wife
               4 last year. He decided that he was ready. He deserved better because he was now
               5 rich. She took all the money. And then, the financial affidavit, she, they, argued
               6 about how much the Nano was worth and what the Nano was. But I will tell you
               7 this: he said it had value and he said that he believed it was going up and he believed
               8 it was a security cause [sic] he put it on his security side of the affidavit."
               9               82.   As detailed herein in Paragraphs 48 - 52, 55 - 57, and 76 - 78, none of
              10 Mr. Silver's statements were true.
              11               83.   Mr. Silver failed to use any care, much less reasonable care to
              12 determine the truth or falsity of the statements he made. Mr. Silver's statements lack
              13 evidentiary support.
              14               84.   These statements, made to an audience of his professional colleagues
              15 and peers, harmed Mr. LeMahieu. They caused him significant emotional distress,
              16 have greatly damaged his reputation, and have caused him considerable shame. His
              17 professional reputation has taken an irreparable hit as a result of these statements.
              18 He has been damaged in an amount to be proven at trial, but that in any event
              19 exceeds the $75,000 jurisdictional limits.
              20               85.   Mr. Silver's entirely fabricated statements regarding Mr. LeMahieu's
              21 divorce made to an audience of his professional colleagues and peers caused him
              22 considerable pain and embarrassment. They were an unseemly, gratuitous, and
              23 particularly personal attack.
              24               86.   Mr. Silver's statements were malicious and vindictive such that punitive
              25 damages should be issued against him.
              26
              27
              28
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                         COMPLAINT
                   519982.01                                      16
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 17 of 21 Page ID #:17



               1                                              THIRD CLAIM
               2                           Trade Libel- By Plaintiff Nano Foundation
               3                                        (Against Defendants)
               4               87.   Plaintiffs re-allege and incorporate paragraphs 1-86 of the Complaint as
               5 if fully stated herein.
               6               88.   Mr. Silver made numerous statements to an audience ofNano
               7 Foundation's peers that would be necessarily understood to disparage:
               8                     A.     The quality of the product it develops and services, the Nano;
               9 and
              10                     B.    The quality, honesty, and trustworthiness of the team that
              11 develops and services the Nano.
              12               89.    Saliently, he stated:
              13                     A.    "Nano is not really a real coin, they claim to be a real coin but
              14 what they couldn't get, uh, any recognition in the United States Coinbase, Kraken,
              15 Poloniex, Bitfinex, Gemini, no one was willing to put them on their exchange. Why?
              16 Cause [sic] they were an alternative coin and they weren't really a real coin."
              17                     B.    "They tell their customers 'if you really believe in Nano ..... go to
              18 this small exchange in Italy that we don't know anybody and we have nothing to do
              19 but we completely vouch for him and he's running a legitimate exchange', we're
              20 gonna [sic] give him the Nano, he's gonna [sic] give us money every time he sells a
              21 Nano, he's gonna [sic] take half and we're gonna take half, we're gonna [sic] get
              22 rich and then one day there's gonna [sic] be an exit scam and then you're gonna [sic]
              23 be out $150 million."
              24                     C.    "When [the Nano developers] were asked to fix the problem and
              25 fork it [sic], their response was 'it's against our ethos.' ... I don't care where [sic]
              26 your ethos is, you live in the United states of America, there are laws here, those
              27 laws will be followed. We are now in Federal Court. When they tell the judge 'well,
              28 we don't wanna [sic] give back the money' a Federal Court judge is gonna say 'well
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      17
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 18 of 21 Page ID #:18



               1 if you wanna [sic] stay here and you don't wanna [sic] go to jail, you're gonna [sic]
               2 give back the money'."
               3               90.   As detailed fully herein in Paragraphs 45, 48 - 52, and 55 - 57, Mr.
               4 Silver's statements were not true.
               5               91.   Mr. Silver acted with reckless disregard of the truth and falsity of his
               6 statements as evidenced by the fact that they lack evidentiary support.
               7               92.   Mr. Silver knew or should have known that an audience of the Nano
               8 Foundation's industry peers would rely on his statements, which had the indicia of
               9 reliability as he was an official panelist at a leading industry conference.
              10               93.   Nano Foundation suffered direct harm as a result ofMr. Silver's false
              11 statements. It has been falsely cast as a criminal enterprise. Its signature product
              12 has been mischaracterized as "an alternative coin". It was falsely alleged to have
              13 refused to assist in the investigation of third-party criminal acts, that somehow
              14 aiding and abetting criminal behavior was part of its ethos.
              15               94.   The damage has been done by Mr. Silver's false statements and it
              16 exceeds the $75,000 jurisdictional limits of this court. They were malicious,
              17 intentional, and vindictive such that punitive damages should issue against him.
              18
              19                                         FOURTH CLAIM
              20     Intentional Interference with Prospective Economic Advantage - By Plaintiff
              21                                          Conor LeMahieu
              22                                        (Against Defendants)
              23               95.   Plaintiffs re-allege and incorporate paragraphs 1-94 of the Complaint as
              24 if fully stated herein.
              25               96.   Mr. LeMahieu worked and has for some time worked in the
              26 cryptocurrency industry.
              27               97.   Mr. Silver was aware of this relationship, a fact he confirmed in his
              28 statements at issue.
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                          COMPLAINT
                   519982.01                                      18
     Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 19 of 21 Page ID #:19



               1               98.   As detailed herein in detail in Paragraphs 48 - 52, 55 - 57, and 76 - 78,
               2 Mr. Silver made false, defamatory, and highly inflammatory remarks regarding Mr.
               3 LeMahieu as part of a panel speech to an audience of Mr. LeMahieu's peers at the
               4 Blockchain Convention.
               5               99.   In so doing, Mr. Silver intended to disrupt Mr. LeMahieu's business
               6 relationship with his industry peers and knew or reasonably should have known that
               7 this outcome would result.
               8               100. Lest there be any doubt of Mr. Silver's intent to harm Mr. LeMahieu
               9 personally, he made Mr. LeMahieu's marital divorce a topic of his presentation at an
              10 industry conference and made a series of false statements regarding the filings in
              11 that divorce.
              12               101. Mr. LeMahieu was harmed by Mr. Silver's defamatory statements,
              13 which directly caused and were intended to cause that harm. He has lost
              14 professional credibilitY and his good name has been destroyed in his industry by Mr.
              15 Silver's intentional acts.
              16               102. Mr. Silver's actions were malicious, intentional, and vindictive such
              17 that punitive damages should issue against him. He has been damaged in an amount
              18 to be proven at trial, but that in any event exceeds the $75,000 jurisdictional limits.
              19
              20                                     PRAYER FOR RELIEF
              21               WHEREFORE, Plaintiff demands judgment as follows:
              22               1.    For all actual, compensatory, and consequential damages for an amount
              23 to be proven at trial, but which in any event exceeds $100,000.
              24               2.    For punitive and exemplary damages.
              25 III
              26 III
              27
              28
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP                                                                         COMPLAINT
                   519982,01                                      19
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 20 of 21 Page ID #:20



               1               3.   F or the costs of suit incurred herein.
               2               4.   For such other and further relief that the Court may deem just and
               3 proper.
               4
               5 DATED: May 15,2019                            RYANM. LAPINE, ESQ.
                                                               ROSENFELD, MEYER & SUSMAN LLP
               6
               7
                                                               By:         /s/ Ryan M Lapine
               8                                                           Ryan M. Lapine
                                                               Att9In~s for Plaintiffs NANO
               9                                               FOUNDATION, LTD. and COLIN
                                                               LeMAHIEU
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                       COMPLAINT
                   519982.01                                      20
    Case 2:19-cv-04237-SVW-PJW Document 1 Filed 05/15/19 Page 21 of 21 Page ID #:21



               1                              DEMAND FOR JURY TRIAL
               2               Plaintiffs NANO FOUNDATION, LTD. and COLIN LeMAHIEU demand a
               3 trial by jury for all causes of action.
               4
               5 DATED: May 15,2019                        RYANM. LAPINE, ESQ.
                                                           ROSENFELD, MEYER & SUSMAN LLP
               6
               7
                                                           By:            /s/ Ryan M Lapine
               8                                                          Ryan M. Lapine
                                                           Atto!,n~J's for Plaintiffs NANO
               9                                           FOUNDATION, LTD. and COLIN
                                                           LeMAHIEU
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD.
 MEYER &
SUSMAN LLP                                                                   COMPLAINT
                   519982.01                                 21
